DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“flow path resistance part” in claim 2;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
After reviewing the specification, the flow path resistance part is drawn to an orifice in a pressure release path, a radial clearance, or known equivalents (see paragraphs [0083] and [0088]).

Election/Restrictions
Applicant’s election without traverse of Species III (Fig. 4) in the reply filed on 12/22/2020 is acknowledged. Claims 3-11 are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2013/0074523, provided by Applicant in the IDS) in view of Morie (US 2015/0068221).

Regarding claim 1, Xu teaches a GM cryocooler (see Title, 50, Fig. 10, see paragraph [0106] which notes that the refrigerator is a GM refrigerator) comprising: 
a displacer (52, Fig. 10, see paragraph [0106]) that is reciprocatable in an axial direction (see paragraph [0117] which notes that 52 moves up and down);  
5a displacer cylinder (54, Fig. 10, paragraph [0114]) that houses the displacer (see Fig. 10); 
a drive piston (52E, Fig. 10, paragraph [0116]) that is coupled to the displacer so as to drive the displacer in the axial direction (see Fig. 10, further see paragraph [0117] which notes that drive piston is integrated with the displacer 52 which constitutes a coupling as the two are integrated); and 

Xu does not teach a gas spring chamber which is airtightly formed with respect to the displacer cylinder and is partitioned from the drive chamber by the drive piston. 
Morie teaches a cryogenic refrigerator (Morie, Title) with a displacer housing which houses a displacer (Morie, 13, Fig. 5D, paragraph [0070]), with a spring chamber that is airtightly formed (Morie, 4, Fig. 5D, paragraph [0071] which notes the chamber 4 is airtight via the bearing 38, see paragraph [0079] and Fig. 6C which shows springs 66 in the housing 4) with respect to the displacer cylinder (Morie, 13, Fig. 5D, paragraph [0068]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Xu with a gas spring chamber which is airtightly formed with respect to the displacer cylinder, as taught by Morie, in order to reduce the rolling force of the drive shaft and thereby reduce friction in the refrigerator (Morie, paragraph [0079]).
Through the combination of references, Xu as modified teaches that the gas spring chamber is and partitioned the drive chamber by the drive piston as Xu teaches that the drive chamber is hermetically separated from the remainder of the cryocooler via a seal and the drive piston (Xu, paragraph [0119]), and the combination with Morie provides the gas spring chamber to the cryocooler of Xu and does not impart a change onto the drive chamber which remains hermetically sealed as noted in paragraph [0119] of Xu. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Morie, as applied to claim 1, further in view of Beale (US 5,461,859).

Regarding claim 2, Xu as modified teaches the GM cryocooler according to claim 1, but does not teach 15a flow path resistance part that allows the gas spring chamber to communicate with the drive chamber. Beale teaches a Stirling engine (Beale, 10, Fig. 1, col. 4, lines 58-65) with a gas spring chamber (Beale, 16 houses 33 and 34, Fig. 1) which communicates with a drive chamber (Beale, 14, Fig. 1, col. 4, lines 58-65) via a flow path resistance part (Beale, 43, Fig. 2, col. 6, lines 26-32). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Xu as modified with a flow path resistance part that allows the gas spring chamber to communicate with the drive chamber, as taught by Beale, in order to provide a passage of gas between the spaces in a direction opposite to the net leakage flow through the spaces between the piston and cylinder and to prevent substantial flow in the reverse direction (Beale, col. 3, lines 63-65 to line 1 of col. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.m
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763